internal_revenue_service appeals_office el camino avenue suite sacramento ca date dec number release date a b uil - certified mail department of the treasury person to contact employee id number tel fax contact hours refer reply to _ ap fe sac dff in re form required to be filed ein tax period s ended form number dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective you did not engage primarily in activities which accomplish one or date more of the exempt purposes specified in sec_501 sec_1 c -1 more than an insubstantial part of your activities was in furtherance of a non-exempt purpose you also operated for the benefit of private interests sec_1 c -1 d ii you also failed to meet the recordkeeping and reporting requirements under sec_6001 and sec_6033 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code lf you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 an appropriate petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form for the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely zh iilt-- charles fisher team manager enclosures notice helpful contacts for your 'deficiency notice’ internal_revenue_service date jan org address department of the treasury te_ge eo examinations division commerce st mc dallas tx taxpayer_identification_number form tax yi ended years ax person to contact id number contact numbers telephone fax certified mall - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice po bo wee sss letter rev catalog number 34800f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact-you thank you for your cooperation sincerely renee b wells acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34808f es form 886-a name of taxpayer explanation of items tax identification_number year deparment of the treasury internal_revenue_service schedule no or exiuber org ein 20xx - 20xx legend org organization name state state president desc-7 ra island island cir-1 dir-2 dir-3 co-1 co-2 co-3 thru description xx date address address county county dir city city president ra-1 ra-2 ra-3 - desc-1 thru companies di-1 thru dn-25 thru donors issues issue whether org org failed to operate exclusively for exempt_purpose sec_48 required by internal_revenue_code sec_501 during the years under examination issue whether org operated primarily for private benefit during the years under examination issue whether the net_income of org inured to the benefit of its founder during the years under examination issue whether org violated the provisions of internal_revenue_code sec_501 by engaging in political intervention issue whether org’s tax exempt status under internal_revenue_code sec_501 should be revoked facts background information according to the state secretary of state’s website org was incorporated as a nonprofit corporation in the state of state on april 19xx according to the state’s records org changed its name to the org in the year 20xx on november 19xx the internal_revenue_service irs issued letter notifying org of its exemption under lr c sec_501 the determination_letter also notified org of its foundation status under lr c sec_509 and sec_170 per current irs records the organization is recognized as an educational_organization as described in lr c a and b a gi the organization does not have a copy of any subsequent determination letters nor does the irs show any subsequent ruling dates since november of 19xx beginning january 20xx an examination was conducted of the organization’s books_and_records for the period ending december 20xx on february 20xx the examination was expanded to cover the taxable periods ending december 20xx through december 20xx as a result of the aforementioned examination a delinquent form_990 return of organization exempt from income_tax was secured on june 20xx the form_990 for taxable_year ending december 20xx according to part ii of the form_990 the organization’s primary exempt_purpose is land preservation education the organization described its achievements as a bjroad range of conservation related issues including land conservation and an educational component of land conservation the - organization was unable to provide a copy of its articles of incorporation bylaws or its application_for a rev form department of the treasury - intemmal re age -1- form 886-a tax wdemilication number name of taxpayer explanation of items department of the treasury- internal_revenue_service schedule no or exhiba org ein period year 20xx - 20xx recognition of exemption form the assigned agent was advised by the irs’ internal record keepers that the administrative file which normally contains copies of these documents is not available conservation easements according to the organization’s forms for the 20xx and 20xx years which were filed with the irs in the year of 20xx org currently hold sec_35 conservation easements these easements affect a total of dollar_figure acres of land or an average of acres per casement the following information which appeared in org’s forms for the years 20xx through 20xx identify only of the conservation casements that org represents that it currently holds to date the irs has not received any information or documentation regarding the remaining conservation easements that are purportedly held by org conservation easements accepted in 20xx on the form_990 that the organization filed for the tax period ending december 20xx the organization listed the following conservation easements that it accepted during the first year under examination this list is illustrated below donor appraisal description dn-1 dn-2 dn-3 dn-4 dn-s dn-6 dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dn-7 dollar_figuredollar_figure desc-1 desc-2 desc-2 desc-2 desc-2 desc-2 desc-3 conservation easements accepted in years prior to 20xx the irs issued to org an information_document_request idr dated april 20xx in which the irs requested documentation that supported the information org had reported on schedule a of the form_990 for 20xx in response to the idr org provided some information about the easements that it accepted in years prior to the first year under examination i 20xx this information is summarized below dollar_figure desc-2 donor appraisal description dn-8 19xx dn-9 20xx dn-10 dollar_figuredollar_figure 20xx desc-2 desc-2 dollar_figuredollar_figure form 886-a rev age -2- department of the treasury - internal revere serve sec_12 20xx 886-a e name of taxpayer explanation of items department of the treasury - intemal revenue service schedule no or exhiba tax penification number yea feed aed tes org bin dn-11 20xx dn-12 dollar_figuredollar_figure dollar_figuredollar_figure desc-2 desc-3 in a response to an idr that the irs issued on february 20xx org provided information a concerning the easements that it accepted during the 20xx calendar_year the easements were identified as follows conservation easements accepted in 20xx donor appraisal description dn-13 dollar_figuredollar_figure dollar_figuredollar_figure desc4 dn-14 dollar_figuredollar_figure desc-2 dn-15 n a n a dn-16 dollar_figuredollar_figure desc-4 dn-17 dollar_figuredollar_figure desc-2 dn-18 dollar_figuredollar_figure dollar_figuredollar_figure desc-5 dn-19 dollar_figuredollar_figure desc-2 20xx dn-20 dollar_figuredollar_figure 20xx dn-21 20xx dn-22 dollar_figuredollar_figure 20xx dn-23 dollar_figuredollar_figure 20xx dn-24 n a 20xx dn-16 n a 20xx desc-6 desc-2 desc-6 desc-7 desc-5 desc-2 dollar_figuredollar_figure in a response to an idr that the irs issued on february 20xx org provided information concerning the easements that it accepted during the 20xx calendar_year the easements were identified as follows conservation easements accepted in 20xx dollar_figuredollar_figure donor appraisal description dn- dn- desc-5 desc-2 dollar_figuredollar_figure form a rev department of the treasury - internal revestue service page - form 886-a name of taxpayer _ year period ended 20xx - 20xx explanation of items tax identification mumber org ein ‘ deparment of the treasury tnternal revenue service schedule no or no or exhiba dn- dn- dn- dn- dn- dollar_figure dollar_figuredollar_figure desc-6 desc-6 dollar_figuredollar_figure desc-2 n a desc-2 n a desc-7 during the examination the assigned agent sought information concerning the activities of org and how it was operated during the taxable years at issue the following narrative summarizes the information that was provided by org concerning its activities and manner of operations initial interview an initial interview was conducted with president the founder and current president of ‘org on april 20xx the following discussion is a summary ie a partial transcript of the questions and answers that were exchanged by the parties during the initial interview what role does your organization have in valuation of the property donated to the organization the organization eo does not concern itself with the valuation of the easement other than making sure a qualified_appraisal was done to determine the value of the donation does the organization provide names of appraisers to donors what was the criterion for the appraiser to be recommended were donors required to use these appraisers what is the business relationship with the appraisers and how are they compensated the eo will recommend appraisers who have a background and experience in the issues however the does not require a specific appraiser to be used the president stated that he has on occasion been eo involved as a consultant to the appraiser and to a client a separate contract is signed with the president for his services as consultant in these situations has your organization ever been involved with extinguishing or otherwise amending an easement if so why what was the relationship yes one occasion the organization received dollar_figuredollar_figure in 20xx for the extinguishment of amendment of the easement in the case file does your organization maintain a registry or index of its conservation easements including name and address of the land holder and a copy of the legal deed of easement this information is maintained in the files department of the treasury - internal reveaue service page -4- a rev form a schedule no or exhiba form 886-a 20xx- 20xx org ein department of the treasury- internal_revenue_service explanation of items ar ear ide tax c does your organization perform a baseline study of the easement prior to the completion of gift of the property yes baseline documentation includes photographs it consists of wetland delineation reports maps and environmental value statements does the organization maintain a fund or otherwise have the resources to support the cost of monitoring and enforcing the easements in which it holds most easements are local besides one in eastern state and two in state the ability to enforce conservation easements easements are monitored but the ability to legally enforce easements is done by sending a copy of the deed is sent to the planning department this in effect flags the property there is no special fund or account containing funds that are allocated to enforcement of easements does the organization on a regular basis send out an experienced or expert employee to visit the property site subject_to the easement to assist in enforcing the easement monitor via annual visits speak to owner successors in interest this is all done by the founder president how do you go about enforcing an easement contact the permitting entity what is the organization’s application process for accepting donations of conservation easements there is no application process is the organization engaged in any political and or lobbying_activities and or expenditures the eo gave a financial donation to the mayor race in 20xx it was a few hundred dollars on february 20xx the irs issued three idrs to org in which it requested additional information and documentation the idrs contained the following requests for information and documentation page -5- department of the treasury - internal_revenue_service org’s responses to supplemental idr form 886-a nev -68 co-1 the co-2 idr schedule no or exhibit department of the treasury explanation of items - internal revere service tax identification_number year period ended form 886-a name of taxpayer org rin 20xx- 20xx the following requests for information and or documentation relate to information that appears on the co-1 website ie website and the limited_liability_company known as the co-2 hereinafter sometimes referred to as the co-2 the co-2 which advertises approximately acres of land for sale on the website uses potential conservation casement donations as a selling point and it lists the same contact information for the co-2 ie contact name address telephone number and email address that org provided to the irs for org for each of the following requests please provide me with the requested information and all of the documentation and or other written material that is responsive to each request that org and or its agents possess and control for each year that is under examination request please provide a detailed list of the conservation easements that org accepted received and or held during each of the years under examination in which the co-2 had a financial or ownership_interest at any time including but not limited to general_partnership interest s limited_partnership_interest s limited_liability_company co-2 membership interest and or any other financial investment s or financial interest s request please provide a written explanation of president’s personal and or professional relationship or involvement with the co-2 request please specify the percentage of time that the co-2 used utilized and or occupied all or a portion of the office space that is located at address city state hereinafter referred to as the office for example please indicate how much time the co-2 occupied and or used the office eg days a week from am to pm each day for weeks each year request please indicate the percentage of the office space that the co-2 used utilized and or occupied and describe the types of activities that the co-2 performed in the office for example please specify the percentage of the physical space that the co-2 used utilized and or occupied eg the co-2 occupied of the office in which it performed the following activities describe them request please provide a written explanation that clarifies why the contact information for the co-2 that appears on the co-1 website lists the same contact information that org provided to the irs i c president address address city state phone phone email email idr forms for 20xx 20xx request org has indicated in the previous documentation that it provided to the irs that org has received gifts of several conservation easements the value of which exceeds million dollars according to the irs’ records however org has not filed a form_990 for the 20xx tax_year or the 20xx tax_year please complete appropriate forms for the 20xx and 20xx tax years and forward them to my office for processing please note that the failure of org to file the required information returns could lead to the revocation of the organization’s exemption from federal_income_tax form a rev department of the treasury - intemal revenue service page -6- 886-a fe explanation of items name of taxpayer department of the treasury- internal_revenue_service schedule no or esha tax demilicaton wumber vear perod ended 20xx - 20xx org ein general document requests for each of the following requests please provide me with the requested information and all of the documentation and or other written material that is responsive to each request that org and or its agents possess and control request please provide copies of the tax_year ending december 20xx ' bank statements cancelled checks and check registers for ’ books_and_records including but not limited to its ledgers request please provide copies of journals and or financial statements for the tax_year ending december 20xx the state secretary of state’s office’s online charity records and reports indicate that the org is also known as the co-3 and the co-2 which is listed as a regular inactive limited_liability_company consequently all of the references to the org that appear in the requests set forth below include references to the co-3 and the co-2 respectively hereinafter collectively referred to as org as well unless otherwise noted idr org’s conservation easements according to the documents that were filed with the internal_revenue_service on behalf of org org holds the following conservation easements i conservation easements accepted prior to the 20xx tax_year org accepted several conservation easements prior to the first year under examination i c the 20xx tax_year these conservation easements which are described in the below chart were reported on schedule a of the form_990 that org filed with the internal_revenue_service irs for the taxable_period ending december 20xx a copy of which was produced by org in response to the irs’ information_document_request idr dated april 20xx in which the irs requested information about org’s conservation easements appraisal description desc-2 desc-2 desc-2 desc-2 desc-2 donor dn-10 20xx dn-8 19xx dn-11 20xx dn-9 20xx dn-12 dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure i conservation easements received during the 20xx tax_year org received several conservation easements during the 20xx tax_year these conservation easements which are described in the below chart were identified by org in the form_990 that it filed with the irs for the tax period ending december 20xx donor description appraisal form a rev -68 age -7- department of the treasury - intemal eine 886-a form om name of taxpayer explanation of items tax ldendlication number year period ended department of the treasury - intemal revenue service schedule no or exhibs org ein 20xx - 20xx iii conservation easements accepted during 20xx and 20xx org accepted several conservation easements during the calendar years 20xx and 20xx these conservation easements which are described in the below chart were identified in the documentation that org provided to the irs in response to the irs’ information_document_request idr dated february 20xx in which the irs requested information about org’s conservation easements the following requests for information and or documentation relate to the conservation easements that were accepted and or held by org for each request please provide me with the requested information and all of the documentation and or other written material that is responsive to each request that org and or its agents possess and control for each year that is under examination appraisal dollar_figuredollar_figure donor 20xx 20xx dn-16 lit page - request please furnish a complete list of all of the conservation easements that org held as of december department of the treasury - internal_revenue_service form 886-a rev _ schedule no or exhiba 886-a f name of taxpayer explanation of items tax wdentincation number ae department of the treasury- tmeral revenve service e ti 2okk 20xx org fin for each conservation_easement donation a please state the date of the donation b specify which entity received the donation ie co-3 org or co-2 c identify the donor s of the easement d provide a description of the property that was subject_to the easement including the total acreage and c detail the number of acres of the donated property that were effected by the conservation casement request for each easement held by org please provide a written narrative that explains the casement’s conservation_purpose as that term is defined in internal_revenue_code sec_170 a please be prepared to produce all of the documentation and other written material that substantiates and or corroborates the conservation_purpose for each easement that org accepted received and or held upon receiving org’s responses to the requests set forth in this idr the irs will select a sample of the conservation easements that were accepted received and or held by org and the irs will examine the documentation and other written material that org has already produced to the irs and or subsequently produces that substantiates and or corroborates the conservation_purpose of these easements including but not limited to all of the documentation that evidences the formal and or informal research that org performed and or was performed on its behalf for purposes of verifying the conservation_purpose of each conservation_easement before it was accepted received and or held by org request a website associated with org ie website hereinafter referred to as the co-1 website implies that org has accepted more than conservation easements since 19xx however in response to the irs’ prior request for records relating to the conservation easements held by org org provided the information that is summarized in above charts which indicates that org held fewer than easements in the years 20xx through 20xx please have an officer of org provide a written explanation of the inconsistency between the information that appears on the co-1 website which implies that org has accepted more than easements since 19xx and the information that org provided to the irs that is summarized in the above charts which indicates that org held fewer than easements during the years 20xx through 20xx for example please have an officer explain why the number of easements that org reported on the co-1 website i c easements since 19xx is substantially higher than the number of easements that org represented to the irs that it held in the years 20xx through 20xx ie easements prior to 20xx easements in 20xx and easements in 20xx and 20xx respectively request please have an officer of org provide a written explanation of the policies processes and or procedures that org and or anyone acting on its behalf followed for purposes of determining whether org should take the donations of the conservation easements that org accepted received and or held during each year under examination request please provide copies of the documentation that evidences the policies processes and or procedures that org and or anyone acting on its behalf followed for purposes of determining whether org should take the donations of the conservation easements that org accepted received and or held during each year under examination ns form 886-a rev department of the treasury - internal ree ee age - 886-a e org ein explanation of items wdertification number year tt tax department of the treasury- internal_revenue_service 20xx - 20xx schedule no or exhibs request please provide a list of the individuals who decided which conservation casement donations should be accepted received and or held by org during each year under examination the list should a include each individual’s name current address and telephone number b detail each individual’s employment background and experience that qualified them to make such determinations c specify whether each individual was a volunteer or a paid staff member and d identify the easements that each individual evaluated and recommended for acceptance by org request please provide a written explanation of president’s personal and or professional relationship with each of the individuals who donated conservation easements to org during each year under examination management related activities request please have an officer of org provide a written explanation of the policies processes and or procedures that org and or anyone acting on its behalf followed for purposes of determining whether management fees should be charged in connection with the conservation easements that org accepted received and or held during each year under examination and indicate who was responsible for implementing these policies processes and or procedures request please provide copies of the documentation that evidences the policies processes and or procedures that org and or anyone acting on its behalf followed for purposes of determining whether management fees should be charged in connection with the conservation easements that org accepted received and or held during each year under examination request please provide a list of the individuals who performed management related_services in connection with the conservation easements that org accepted received and or held during each year under examination the list should a include each individual’s name current address and telephone number b detail each individual’s employment background and experience that qualified them to perform the management related_services that were rendered c specify whether each individual was a volunteer or a paid staff - member d describe how each individual was paid i c by cash or by check if applicable e identify the easements for which each individual provided the services and f describe the management related_services that each individual performed request please provide copies of the documentation that evidences the management related fees that org paid if any in connection with the conservation easements that org accepted received and or held during each year under examination request please provide a written explanation of president’s personal and or professional relationship with each of the individuals who provided management related_services in connection with the conservation easements that org accepted received and or held during each year under examination monitoring activities form 886-a rev department of the treasury - internal reverue service page -10- department of the treasury tmernal revenue service explanation of items tax wentiicaton number ye form 886-a name of taxpayer org ein schedule no or exhiba 20xx request please have an officer of org provide a written explanation of the policies processes and or procedures that org and or anyone acting on its behalf followed for purposes of monitoring the conservation easements that org accepted received and or held during each year under examination and indicate who was responsible for implementing these policies processes and or procedures request please provide copies of the documentation that evidences the policies processes and or procedures that org and or anyone acting on its behalf followed for purposes of monitoring the conservation easements that org accepted received and or held during each year under examination and indicate who was responsible for implementing these policies processes and or procedures request please provide a list of the individuals who monitored the conservation easements that org accepted received and or held during each year under examination the list should a include each individual’s name current address and telephone number b detail each individual’s employment background and experience that qualified them to monitor the easement s c specify whether each individual was a volunteer or a paid staff member d describe how each individual was paid ie by cash or by check if applicable e identify the easements that each individual monitored f indicate when the monitoring occurred and g describe the monitoring services each individual performed request please produce all of the documentation that evidences the monitoring of each conservation_easement that org accepted received and or held during the years under examination including but not limited to all records and reports travel logs journals notes photographs and any other written materials that relate to the monitoring activities reflect the frequency and scope of the monitoring activities and or describe the types of monitoring activities that were performed in connection with each easement request please provide a written explanation of president’s personal and or professional relationship with each of the individuals who monitored the conservation easements that org accepted received and or held during each year under examination appraisals and valuations request please have an officer of org provide a written explanation of the policies processes and or procedures that org and or anyone acting on its behalf followed for purposes of obtaining appraisals and or valuations of the conservation_easement donations that org accepted and or held during each year under examination and indicate who was responsible for implementing these policies processes and or procedures request please provide copies of the documentation that evidences the process and or procedures that org and or anyone acting on its behalf followed for purposes of obtaining appraisals and or valuations of the conservation easements that org accepted received and or held during each year under examination department of the treasury - internal_revenue_service form 886-a rev page -11- ee a 886-a form name of taxpayer explanation of items tax idectincation number department of the treasury iremal revemuc service schedule no or exhibs yea ii 20xx i ors ein request please provide a list of the individuals who performed appraisal and or valuation services relating to the conservation easements that org accepted received and or held during each year under examination the list should a include the individual’s name current address and telephone number b detail each individual’s employment background and experience that qualified them to appraise and or value the donated conservation_easement c specify whether each individual was paid for their services d describe who paid each individual for the services they rendered and how they were paid i c by cash or by check if applicable e identify each conservation casement donation that each individual appraised or valued and f include the appraisal and or valuation amounts for each donation request please provide copies of the documentation that evidences the payments that were made to the individuals who are identified in response to the preceding request who performed appraisal and or valuation services pertaining to the conservation easements that org accepted received and or held during each year under examination request please provide a written explanation of president’s personal and or professional relationship with each of the individuals who performed appraisal and or valuation services for org in connection with the conservation_easement donations that org accepted received and or held during each year under examination financial interests loans request please provide a written explanation of the financial interest s that president had in any of the conservation easements that org accepted received and or held during each year under examination request please provide a written explanation relating to the funds that president loaned to org during each year under examination the written explanation should a explain why president loaned the funds b specify the amount of each loan c state whether each loan was memorialized in writing and if so indicate which individuals have possession of the loan documentation and d detail the primary terms of each loan including the principal_amount s and applicable_interest_rate s request please provide copies of all of the documentation that evidences the loans that president made to org during each year under examination request please provide copies of the documentation that evidences the loan payments that org made to president in connection with the loans that president made to org during each year under examination request please explain whether org has defended the legitimacy of the conservation easements that org accepted received and or held during each year under examination in any civil dispute s and or in any local state or federal court proceedings department of the treasury - internal_revenue_service forn 886-a rev miscellaneous page -12- form 886-a tax wentilicaton number name of taxpayer explanation of items department of the treasary- internal_revenue_service schedule no or exhiba e year penod 20xx - 20xx org bin request please provide al records or other documentation relating to org’s defense of the legitimacy of the conservation easements that org accepted received and or held during each year under examination in any civil dispute s and or in any local state or federal court proceedings on july 20xx the irs received org’s responses to the idr a copy of which is attached hereto as exhibit org provided only responses to the irs’ sec_30 requests for information and documentation the following discussion summarizes org’s responses the e-mail address was used by multiple entities but always paid for by president and separate of org org has accepted one conservation_easement from a legal entity that is associated with president the easement was accepted in the 20xx tax_year and was contributed by co-2 president did not claim a charitable tax deduction for this contribution president was the sole member of co-2 it was administratively dissolved in 20xx president estimates that less than of the office space was used by said co-2 and less than of the time in the office was devoted to duties associated with said co-2 the website was removed from the internet in the fall of 20xx the website was only put up so that the managing member president of co-2 which owns dollar_figure acres in city state could better understand the physical characteristics of the property and its ecology president contends that no attempt to market the property was made and that there are currently no plans to market the property president also contends that the reason the phone number listed on this site was the same as org is because the phone numbers existed before org came into existence including president’s personal cell phone number org has filed forms for 20xx 20xx and 20xx org contends that org is not required to file a form_990 for the year 20xx because org’s gross_receipts were less than dollar_figure it is org's position that the conservation easements have no value and therefore they should not be included in org’s gross_receipts according to president org accepted conservation easements president states that all of the easements were accepted by co-3 or the org which are one in the same in 20xx the co-3 changed _ president also stated that he has worked on and facilitated its name to the acceptance of a number of conservation easements held by municipal or state corporations in the state of state org does not have any paid employees the normal procedure for accepting easements includes president’s judgment call on whether or not to proceed and or accept a conservation_easement the board_of directors approves or disapproves recommendations that are made by president president is compensated as an independent consultant to the donors he is responsible for paying the appraiser the donors are responsible for the consulting fees that are paid to president depastment of the treasury - internal revenwe service form 886-a rev page -13- deere sss nn 886-a fe _ tax identification_number name of taxpayer explanation of items department of the treasury - internal revemme service schedule no or exhib eh org ein year pe 20xx - 20xx org does not have a formal policy for charging monitoring fees the board_of directors decided not to charge monitoring fees but has done so in the past org contends that counties and municipal cities in the building permits that would violate the terms of the conservation easements that are held by org org also contends that monitoring is performed every january prior to the annual meeting of its board_of directors org has never had to defend the legitimacy of any of its conservation easements provide notification of any examination of conservation_easement aac orem corrs documentation that org provided to the irs for each one the reviewed documentation included deeds of conservation_easement forms non-cash charitable donations and appraisals all of the appraisals were prepared by ra-1 with the assistance of president the following narratives summarize the agent’s findings conceming these easements ra-2 according to the deed of easement this easement covers approximately acres of wetlands which is in the state of state the easement states that it was made located along the side of the pursuant to the provisions of lr c sec_170 which identifies the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem as the conservation_purpose of the easement donation the appraisal for this easement states that the following endangered or threatened species have been observed on the land that is subject_to the conservation casement interior least tern swift fox mountain plover river otter wintering bald eagle in addition the appraisal states that the area has suffered a drought during the last yearsandthe has suffered from extensive dewatering farmers have extracted water from the river for irrigation purposes the easement narrative identified the following restrictions construction and improvement is restricted to the big_number square feet upon which the existing house stands soil and water extraction or alteration water filling and or damning alteration of ponds and water courses timber harvesting form 886-a rev page -14- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service schedule no or exhibsr form 886a name of taxpayer explanation of items tax identification_number ycar period e org ein 20xx - 20xx waste dumps utility systems signs and billboards mineral development use of motorized vehicles use of chemicals digging of wells the casement narrative identified the following rights that were retained by the donor of the easement hunting fishing and trapping rights the right to restrict access from the public the right to develop a physical access plan dn-s this easement is located on island in the state of state the land upon which the easement is located is described as scenic natural waterfront wetland wetland buffer habitat and open space the subject property consists of big_number square feet and it was valued at dollar_figuredollar_figure by the county assessor’s office this appraisal suggests that the owner is giving up the right to subdivide his property and to build a second house on the subdivided property the appraiser estimated by use of comparables that the value of an additional lot was dollar_figuredollar_figure and that the subdivision costs would total dollar_figuredollar_figure the appraisal states that the value of the property with a building and the easement would increase the property’s value by thus the appraiser estimated the value of the easement donation to be dollar_figuredollar_figure dollar_figuredollar_figure lot value - dollar_figuredollar_figure subdivision costs - dollar_figuredollar_figure according to the deed of easement the affected property will retain its approximate and current scenic waterfront natural habitat wetland wetland wetland buffer and open space character the deed of easement contained no mention of habitat protection and or open space character such as public access or significant public benefit the deed of easement identified the following restrictions further subdivision and development commercial development construction and improvements surface alteration degrading use of soil and water signs and billboards mineral development hunting trapping for commercial purposes the use of chemicals dn-3 this easement which covers dollar_figure acres of property has been described as scenic natural habitat wetland wetland buffer and open space land according to the appraisal the property that is subject_to form 886-a rev page -15- department of the treasury - internal_revenue_service hee mascaro year 20xx - 20xx 886-a ---- fe name of taxpayer deparment of the treasury - incernal revenue service explanation of items number tax schedule no or exnba or - org ein the easement sits along side a housing development the grantor of the easement is a developer known as dn-3 it is unclear from the appraisal which sec_170 conservation_purpose is being fulfilled in fact the deed of easement and appraisal contain very little if any information concerning the conservation purposes there are no photos or any other documentation concerning the conservation_purpose other than a map and legal description of the property in the respective file the appraisal of the property indicated that it was zoned los the appraisal document indicated that los zoning requires extensive environmental review prior to development in this case sensitivity refers to the wetland and wetland buffers affecting a good portion of the site the appraiser determined that the highest_and_best_use of the property would be open space or as part of a portfolio of sensitive areas the deed of easement identified the following restrictions further subdivision and development commercial development construction and improvements surface alteration degrading use of soil and water signs and billboards mineral development hunting trapping for commercial purposes the use of chemicals - dn-4 according to the appraisal this easement is located on acres of lake front property in city state city _ the land developer built four homes on four lots the easement is located in eastern state near is located immediately in front of the lots upon which the homes were built the highest_and_best_use for the property as determined by the appraiser was zoning it for six lots with a single family home on each lot instead the developer built four single family homes and placed the easement on acres of the property that abuts the lake the appraisal describes the property as scenic natural wetland wetland buffer habitat and open space land there are no county zoning restrictions on this parcel of land the describe it document’s purpose is to protect the conservation values of the property as the grantor intended that the easement would restrict the use of the property to activities that are consistent with the purpose of the easement the appraisal does not address any of the conservation purposes that are provided in lr c sec_170 nor was any other documentation submitted to the irs establishing the conservation_purpose of the easement the easement does not grant public access to the property dn-2 according to the appraisal this easement affects dollar_figure acres which are located in city state according to the accompanying appraisal the property upon which the easement is located is zoned r 18so which means dwelling units per acre the so designation means that the entire area is a special overlay’ department of the treasury - internal_revenue_service form 886-a rev page -16- form 886-a name of taxpayer explanation of items tax identification_number department of the treasury - imernal revenue service schedule no or exhibe fear period ended 20xx - 20xx org ein _ area due to environmentally sensitivity the sensitivity in this case refers to wetland and wetland buffers that are located on the property the appraisal also states in part that the development of the property would be expensive time consuming and problematic according to the appraisal the highest_and_best_use would be to sell it to a local_government organization as open space or as a part of a portfolio of sensitive areas the stated purpose of the easement is to maintain the property upon which the easement is located in its approximate and current scenic waterfront natural habitat wetland wetland wetland buffer and open space character however no documentation was provided regarding the conservation_purpose of the easement the easement narrative identified the following restrictions further subdivision and development commercial development construction and improvements surface alteration degrading use of soil and water signs and billboards mineral development hunting trapping for commercial purposes the use of chemicals board meeting minutes according to the resolution of the board_of directors dated january 20xx org stated the following concerning employees of the organization the institution has no paid employees in addition to being the president of the institute president supports himself as a consultant on among other subjects and endeavors conservation easements the board grants to president the authority acting in his capacity as an independent consultant to perform work which he negotiates separately with grantors of conservation easements to the institute this work includes assisting in the valuation of the properties consistent with professional guidelines and as long as he does not act as the principle appraiser the resolution was signed by the following officers president dir-1 dir-2 dir-3 according to the board minutes for previous years the exact same resolution was adopted on january of the years 20xx through 20xx respectively analysis of org’s financial information department of the treasury - internal_revenue_service form a rev page -17- bart ss --- f 886-a oo name of taxpayer org ein department of the treasury - intemal revenue service explanation of items tax weraification cumber schedule no or of exhibe period ended 20xx - 20xx i monetary contributions in response to an idr that the irs issued to org on april 20xx org provided the following written_statement concerning the monetary contributions that were made to org prior to 20xx org did not charge monitoring fees for receiving and holding conservation easements nor did it charge any other fees for its services it was our belief that the conservation easements we received were a public service and valuable in their own right all deposits to the checking account of the institute prior to 20xx represent unclaimed un-deducted charitable_contributions by president which were alluded to frequently in the annual reports of the organization throughout those years this statement was signed by president founder president on june 20xx analysis of org’s expenses during the course of the examination the organization provided for review all of the checks that it issued during the years under examination 20xx 20xx and 20xx respectively the following analysis breaks down the organization’s expenses into several broad categories tax_year consulting fees appraisal fees rent business travel fringe_benefits to founder checks written to cash office supplies reimbursed expenses telecommunications licensing recording fees charitable_contributions mall postage lawn care unknown political campaign contributions total dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure - dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure - dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure 20xx 20xx 20xx total or dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure - - - - - - - - - dollar_figuredollar_figure dollar_figuredollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure w hh hh h during the examination it was determined that the fringe_benefits identified above in the amounts of dollar_figuredollar_figure 20xx dollar_figuredollar_figure 20xx and dollar_figuredollar_figure 20xx respectively were not reported on forms w-2 wage and income statement or form sec_941 employer's quarterly federal tax_return these fringe_benefits consisted of department of the treasury - internal_revenue_service form 886-a rev page - ee phare form 886-a name of taxpayer explanation of items tax werilfication number vear period ended department of the treasury - interna revenue service schedule no or exhiba org ein 20xx - 20xx ferry tickets car insurance payments and car repair expenses all of these fringe_benefits were paid for the benefit of org’s founder president it was also discovered during the examination that president did not officially donate his vehicle to org until december of 20xx nevertheless the organization’s records reveal that org paid for expenses relating to this vehicle before it was donated to org according to cancelled check dated 20xx the sum of dollar_figuredollar_figure was paid to president the memo section of the check had the word consulting written on it org failed to file and furnish a form misc to president for services performed for the tax_year ending december 20xx until an examination was initiated by the irs according to cancelled check dated 20xx the sum of dollar_figuredollar_figure was paid to president the memo section of the check had the word consulting written in it org ‘failed to file and furnish a form misc to president for services performed for the tax_year ending december 20xx the assigned agent reviewed the bank statements for all years under examination the ending balance for each month was noted as follows 20xx bank account balances 20xx bank account balances ending balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure month january february march april may june july august september october november december average month january february march april may june ending balance dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure a rev -68 form ieee aha department of the treasury - intemal revenue service page -19- department of the treasury - internal_revenue_service schedule no or exhibr form 886-a name of taxpayer tax idemaificauoa number year pesiod explanation of items ended org ein 20xx - 20xx july august september october november december average dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure 20xx bank account balances month january february march april may june july august september october november december average ending balance dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure the original form_990 and the amended form_990 for 20xx org reported on its original form_990 for 20xx that the value of the aggregate casement donations and other cash donations that were made to the organization totaled dollar_figuredollar_figure as evidenced by line contributions gifts grants and similar amounts received of the form_990 on july 20xx the irs received an amended form_990 for org for the 20xx calendar_year line of the amended form_990 reported that the total contributions gifts grants and similar amounts that the organization received totaled dollar_figuredollar_figure the explanation for this dollar_figuredollar_figure adjustment was provided byorg's president president he stated in a letter dated june 20xx that ojn the basis of this conservation and my review of the comments on the land trust list alliance we have concluded that the value of these conservation easements we have received do not have a percentage value of the grantor’s appraisal but rather should be more realistically be carried as it seems the majority of land trusts do at a value of dollar_figuredollar_figure per conservation_easement amendment of conservation_easement org amended one of its conservation easements in december of 20xx according to a written_statement from president dated june 20xx org executed an amendment to the conservation department of the treasury - internal_revenue_service page -20- form 886-a rev ee ahs i sss si form 886-a name of taxpayer explanation of items tax identihication number department of the treasury intemal revenue service schedule no or exhibit ee 20xx org fin easement that it held with the following county identification_number no this amendment was recorded in the county recorder’s office org accepted this conservation_easement in 19xx this easement limited future development on the subject property to one house the property upon which the easement was located however was zoned to accommodate a minimum of homes and most likely sites in 20xx ra-3 ra-3 the original grantor of the conservation_easement approached org about amending the easement ra-3 advised org in writing that a drafting error had occurred when the original conservation_easement document was prepared he stated that his intent had been to limit the development to the building of two houses not one and he suggested that he simply did not pay sufficient attention when he executed the conservation_easement document ra-3 claimed that he took a tax deduction for the conservation_easement donation with the two house limitation in response org requested and reviewed the ra-3 tax_return additionally org reviewed additional documents that were provided by ra-3 it visited the conservation_easement site discussed the issue with both parties involved i ra-3 and the new owners dn-25 and it eventually agreed to execute the requested amendment to the easement at the request of org the successor owners of the property ie dn-25 paid org the sum of dollar_figuredollar_figure for amending the easement org justified this payment by citing time and the attorney and other fees that it spent and or incurred during the amendment process upon examination of org’s records for 20xx it was learned that org paid its founder president the sum of dollar_figuredollar_figure for the consultant services he performed in connection with this transaction as discussed above the sum of dollar_figuredollar_figure was paid to president via check number dated august 20xx org failed to file or furnish a form 1099-misc miscellaneous income reporting the dollar_figuredollar_figure in compensation that it paid to president furthermore this amount was not reported on org’s form_990 until after the irs initiated this examination additional findings during the examination it was determined that org does not have any of the following as a part of its exempt_activities a regular faculty to carry on a line of instruction or education a curriculum a regularly enrolled body of pupils or students in a place where educational activities are regularly carried on tax exemption generally an organization that is described in ilr c sec_501 is exempt from income_tax see lr c sec_501 these organizations include corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only ifno part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private department of the treasury - intemal revenue service form a rev eee law page -21- ' - el form 886-a name of taxpayer explanation of items tax identification_number year period department of the treasury - intemal reverwe service schedule no or exhiba org ein e 20xx - 20xx shareholder or individual no substantial part of the activities of which is carrying on propaganda or _ otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office see lr c dollar_figure c in order to be exempt as an organization described in lr c sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt see sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 see sec_1_501_c_3_-1 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test see 326_us_279 the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests see sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest see sec_1_501_c_3_-1 thus an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or creator’s family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single substantial non-exempt purpose can destroy the exemption regardless of the number or importance of exempt purposes see 326_us_279 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite -1066 qualified conservation contributions a charitable_contribution_deduction may be allowed for the value of a qualified_conservation_contribution see ilr c sec_170 b iii a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes see lr c sec_170 to be eligible for such a deduction the conservation_purpose must be protected in perpetuity see sec_1_170a-14 department of the treasury - internal_revenue_service form 886-a rev page -22- pha creer me form 886-a name of taxpayer tax ienilicaton number year perlod explanation of items ended department of the treasury- internal_revenue_service schedule no or exhiba org ein 20xx- 20xx a qualified_organization is defined as a governmental entity or a public charity that defined in lr c dollar_figure a and b a vi or lr c sec_509 these sections define charities that are not private_foundations because they receive at least a third of their support from the general_public specifically a qualified_organization is a governmental_unit described in lr c sec_170 a v an organization described in ilr c code sec_170 a charitable_organization described in lr c sec_501 that meets the public support_test of lr c sec_509 and acharitable organization described in ilr c sec_501 that meets the requirements of ilr c sec_509 and is controlled by a publicly_supported_organization see sec_1_170a-14 for these purposes the term conservation_purpose means the preservation of land areas for outdoor recreation by or the education of the general_public the protection of relatively natural habitat of fish wildlife or plants or similar ecosystem the preservation of open space where such preservation is for the scenic enjoyment of the general_public or pursuant to a clearly delineated federal state_or_local_government conservation policy and will yield a significant public benefit or the preservation of an historically important land area or a certified_historic_structure or the preservation of a historically important land area or a certified_historic_structure see lr c sec_170 to be an eligible donee a qualified_organization must have a commitment to protect the conservation purposes of the donation and have the resources to enforce the restrictions see sec_1 170a- c a conservation group organized or operated primarily or substantially for one of the conservation purposes specified in lr c sec_170 will be considered to have the required commitment see sec_1_170a-14 the legislative_history of sec_170 indicates that congress intended for the requirements of deductibility under ilr c sec_170 to be compatible with the requirements for exemption under section dollar_figure c thus there is strong support for the conclusion that conservation purposes under sec_170 may be considered exempt purposes under sec_501 see h_r conf_rep no cong sess u s c c an recordkeeping requirements every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe see lr c sec_6001 every organization exempt from tax under lr c sec_501 and subject_to the tax imposed by lr c sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_1_6001-1 and sec_1_6001-1 the books_or_records required by sec_1_6001-1 shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law see sec_1_6001-1 except as provided every organization exempt from tax under lr c sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations department of the treasury - intermal revenue service form a rev page -23- haass es sss sss 886-a schedule no or exhubs f 20kx- org 20xx weriliicaton munber vear perlod ended department of the treasury- internal_revenue_service explanation of items ein taxpaye tax a of t prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe see lr c sec_6033 every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the irs for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f i c lr c sec_501 and following chapter of subtitle a of the code lr c sec_6033 and chapter of subtitle d of the code see sec_1_6033-2 ix see also lr c sec_6001 sec_1 an organization’s failure or inability to file required information returns or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the organization’s exempt status based on the grounds that the organization has not established that it is observing the conditions that are required for the continuation of its exempt status see revrul_59_95 these conditions require the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether the organization is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax jd government's position and conclusions issue it is the government’s position that org failed to operate exclusively for exempt purposes during the years under examination in particular org is not operated for a charitable purpose under sec_501 first there is no evidence that org takes the steps necessary to ensure that each easement accepted serves a conservation_purpose under sec_170 there are no written reports or other documentation showing that it inspects the underlying properties subject_to the donated conservation easements prior to the donation the organization provided no information or documentation despite the service’s requests showing its easement acceptance process and policies similarly it provided no information concerning the background and qualifications or experience of those responsible for deciding which easements to accept there is no indication that any board member has any formal education or expertise in conservation matters which would enable the organization to determine whether each conservation_easement would serve a conservation_purpose under sec_170 when interviewed president the founder and current president stated that organization had no application process for accepting donations of conservation easements in a later idr response the organization stated that the normal procedure for accepting easements includes president’s judgment call on whether or not to proceed and or accept a conservation_easement and that the board_of directors approves or disapproves recommendations that are made by president however there were no indications in the meeting minutes reviewed that such decisions came before the board although president indicated that baseline studies are done none of the easement files surveyed by the examining agent contained bascline studies from the five easement files reviewed aside from the deed of easement it appears that the organization’s only documentation is a copy of each donor's appraisal in each of the cases the same form 886-a rev department of the treasusy - internal_revenue_service page -24- schedule no or exhibit form 886-a sta ikk ear department of the treasury - internal_revenue_service explanation of items tax identifica mber identification numbe org ein 20xx - appraiser conducted an appraisal with the assistance of president in some cases the appraisal briefly mentions the conservation_purpose of the easement it is not known whether the appraiser used had any formal education in conservation matters to aid him in determining whether cach conservation casement serves a conservation_purpose therefore any mention of an casement’s conservation_purpose in the appraisals does not aid the organization in determining whether an easement serves a conservation_purpose especially since there is no indication of that anyone on org’s board has any formal education on conservation matters as indicated above a qualified_organization must be committed to protecting the conservation purposes of the donation and it must have the resources to enforce the restrictions furthermore a qualified_organization must be committed to protecting conservation_easement contributions in perpetuity see sec_1_170a-14 additionally the organization is required to meet the reporting requirements set forth in ilr c sec_6001 and sec_6033 org has demonstrated that it lacks commitment to protect the conservation easements for example during the years under examination org accommodated a property owner whose land was subject_to a conservation_easement and easement restrictions org worked with the property owner to modify the easement restrictions which allowed the property to be further developed in violation of its exempt purposes also president the president of org benefited financially from this transaction by receiving a consulting fee for assisting with the amendment transaction this consulting fee was not reported by org as income until the irs initiated its examination org has stated in writing that it monitors the easements it holds on an annual basis org has also stated that president is the sole official who performs the monitoring duties org relies on city and county entities to provide advance warning on easement infringements the government contends that it is virtually impossible for one person to annually monitor in one month’s time a total of easements with an average affected area of acres cach org was asked to provide documentation and substantiation of the monitoring activities that were performed by president and it was asked to provide president’s qualifications to perform such monitoring activities to date org has failed to provide the requested information and documentation the government contends that org is not monitoring the conservation easements on a regular basis if at all additionally org lacks the resources and the staff to monitor the conservation easements and to defend the restrictions if called upon to do so moreover as a consequence of org’s failure to determine whether each easement serves a conservation_purpose org’s subsequent monitoring activities such as they are also fail to serve any conservation_purpose additionally org lacks the financial resources to enforce violations of the conservation casement restrictions during an interview with org’s president president stated that the only method that org uses to enforce easement restrictions is to notify the local governing agencies of violations this point is further evidenced by a quick review of org’s bank account balances at year end for each year under examination and by the fairly constant loan activity that occurred between the organization and its founder the funds that were available for monitoring and enforcing more than conservation easements ranged from dollar_figuredollar_figure to dollar_figuredollar_figure during the years under examination moreover org received financial contributions and loan support from a single individual president the founder and president of org org has not shown any initiative to garner public assistance ie monetary contributions from the general_public which would enable it to financially defend and protect the easements it holds form 886-a rev page -25- department of the treasury - internal reversue service form 886-a name of taxpayer explanation of items department of the treasury - internal_revenue_service t9x wentiicabon number year perlod ended schedule no or exhibe org ein 20xx - 20xx finally org contends that it is not required to file a form_990 for the tax_year ending december 20xx because its gross_receipts of monetary contributions did not exceed dollar_figuredollar_figure in its most recent idr the irs asked org to file a form_990 because the conservation_easement donations were valued in excess of dollar_figuredollar_figure according to the forms that were provided by org it is the government’s position that org is required to report these gross_receipts on a form_990 to date org has refused to comply with this requirement for the year 20xx accordingly it is the government’s position that org failed to meet the reporting requirements under ilr c sec_6001 and sec_6033 based on the foregoing the government concludes that org failed to operate exclusively for exempt purposes as set forth in code sec_501 during the years under examination this conclusion is supported by the fact that org does not take the steps necessary to ensure that each easement it accepts serves a conservation_purpose under sec_170 lacks the commitment and financial resources to enforce the conservation_easement restrictions does not appear to be monitoring the conservation easements on a regular basis if at all and that any monitoring activities it conducts are not relevant because it has no procedures and policies in place to aid it in determining whether a donated easement serves a conservation_purpose and amended a conservation casement to allow additional development for a fee in violation of its exempt purposes moreover as discussed in issue sec_2 and below org operated for the private benefit of its founder and its donors and allowed net_proceeds of the organization to inure to the benefit of the founder in the form of unreported compensation and fringe_benefits these activities further demonstrate that org is operated for a substantial non-exempt purpose issue it is the government’s position that org operated primarily for private benefit during the years under examination amended easement - benefit to successor landowner org served the private benefit of the successor landowner when it agreed to amend the conservation_easement that it had held for six years as soon as the amendment was recorded in the county recorder’s office the value of the successor landowner’s property dramatically increased upon recordation of the conservation_easement amendment two single family homes rather than one could be built on the land which was originally zoned for four single family homes following the amendment the successor landowner could cither sell the property for more than the property could have been sold when it was subject_to the original easement restrictions or the successor landowner could subdivide it private consulting fees - benefit to org’s founder president org has stated in writing and in the board_of directors resolutions that president acting in his role as a private consultant receives inquiries from private individuals about the possibilities of gifting conservation easements to org president acting in his role as a private consultant reviews the potential donors’ proposals and offers advice to them president enters into private contracts with the potential donors and he performs a number of tasks relating to the proposed gifts these tasks include among others advising the appraiser on certain aspects of approaching the valuation of the gifts president pays the appraiser directly out of the consulting fees that he receives from the donors the donors pay consulting fees to president for the services that he renders in orchestrating their charitable gifts to org the organization for which president serves as president and as a member of its board_of directors in two instances in 20xx and 20xx president received compensation directly from org for consulting services he performed department of the treasury - internal_revenue_service form 886-a rev page -26- fr herne 886-a schedule no fe ear 20xx- org cein 20xx department of the treasury - intemal revenue service explanation of items son mm tthe tn identification us numbe of or exhiba org operated primarily for private benefit during the years under examination org operated for the private benefit of its founder and president president by authorizing him to be compensated as a private consultant to the donors who contributed conservation easements to the organization also org operated primarily for the benefit of the conservation casement donors when on one occasion it amended a conservation_easement that org had held for six years by reducing its restrictions which potentially increased the value of the property that was subject_to the easement as discussed more fully above the organization is also operated for the private benefit of each donor each easement donor has received a substantial federal_income_tax benefit in the form of a charitable_contribution under sec_170 in return for granting org rights to enforce conservation restrictions because org fails to operate for a charitable purpose as discussed infra it enables donors to receive improper charitable_contribution deductions accordingly org is not a qualified_organization within the meaning of sec_170 since its operations fail to guarantee that each easement donated to the organization is exclusively for conservation purposes it is immaterial whether donors realize that org operates in a non-exempt manner in determining that org operates for the private benefit of individual donors issue it is the government’s position that org’s net_income inured to the benefit of its founder president during 20xx 20xx and 20xx respectively during the first year under examination ie 20xx org amended a conservation_easement that it had held for six years after org was approached by both the former and successor landowners it agreed to amend the easement only if the successor landowners paid the organization the sum of dollar_figuredollar_figure as compensation_for the time the organization spent and the attorney fees it incurred in connection with the amendment transaction a review of the org’s expenditures however failed to reveal any expenses relating to time or attorney fees the sum of dollar_figure dollar_figure was paid to the organization’s founder president for performing consultant services in connection with the amendment the compensation that org paid to president was not reported as compensation on forms 1099-misc or the organization’s form_990 until after the irs initiated its examination during the tax period ending december 20xx the sum of dollar_figure dollar_figure was paid to president for consultant services that he performed again org failed to furnish and file a form 1099-misc to report the compensation paid to president additionally it was noted during the examination that certain fringe_benefits were paid_by org for the benefit of its founder president org paid for ferry tickets car insurance and in one instance car maintenance these benefits which totaled dollar_figuredollar_figure dollar_figuredollar_figure and dollar_figuredollar_figure in 20xx 20xx and 20xx respectively were not reported on forms w-2 wage and income statement or form sec_941 employer's quarterly federal tax_return org paid expenses that were related to the vehicle that president donated to org in december 20xx before the vehicle belonged to org the unreported income that org paid to its founder president during the 20xx calendar_year and the unreported fringe_benefits that it paid on behalf of president during 20xx 20xx and 20xx respectively constitutes private_inurement and supports the government's position that org served a private benefit rather than public interests during the years under examination issue it is the governments position that org violated the provisions of lr c dollar_figure c by engaging in political activity page -27- department of the treasury - lotemnal revenue service form 886-a rev schedule no tor exhibx par ek 886-a f name of taxpayer explanation of items tax idemification number depatment of the treasury - internal revere service the ti bin ors during 20xx org made a campaign contribution in the amount of dollar_figuredollar_figure to a mayoral race in city of 20xx during an interview with the president president he confirmed that org had made previous political campaign contributions the contribution that org made to the mayoral race is strictly prohibited by lr c sec_501 which prohibits participation in or intervention in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office thus org violated the strict prohibition of lr c sec_501 when it made this campaign contribution issue it is the government’s position that org does not qualify for exemption under lr c - c and therefore its tax exempt status should be revoked for the following reasons org does not operate exclusively for exempt purposes as required by sec_501 its operations do no serve a charitable purpose org operated for private benefit rather than public interest during all years under examination org’s net_income inured to the benefit of its founder during all years under examination org is not a qualified_organization i c eligible donee and it is ineligible to receive conservation_easement donations because it lacks the commitment to protect their conservation purposes this is evidenced in part by the lack of substantiated monitoring of the easements the lack of funds that could be used for enforcing the easement restrictions if necessary and the lack of financial support from the public at large org participated in a political campaign by making a contribution to a mayoral race during the first year of examination org failed to meet the reporting requirements required by sec_6001 and sec_6033 as indicated above the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests org has failed the operational_test during all of the years under examination based on the foregoing org no longer qualifies for exemption under lr c sec_501 and the regulations and therefore its tax exempt status should be revoked effective january 20xx taxpayer’s position the taxpayer disagrees with the government’s position as stated in this report and has filed a formal protest to appeals for a hearing on this case the following are specific areas of disagreement with the taxpayer as stated in the response received by the irs on april 20xx org disagrees with the government contention that the organization was liable for filing forms for the years of 20xx and 20xx because the organization’s monetary receipts were below dollar_figuredollar_figure org contends that it provided organization documents shortly after the initial interview via mail org provided several corrections pertaining to the responses to questions during the initial interview the corrections can be read in the correspondence dated april 20xx org provided clarification to responses provided to the irs on july 20xx department of the treasury - internal revertue service form 886-a rev page -28- form 886-a name of taxpayer explanation of items tax wderaification number year period department of the treasury - internal_revenue_service e tre e schedule no or exhiba org ein 20xx - 20xx org contends that it provided the examining agent records which illustrate that the organization monitored its easements for infringements org provides in its response that many of the easement donations accepted concern wetlands and therefore meets the code sec_170 requirements of a conservation_purpose org disagrees with the irs position that it’s founder president has not been able to demonstrate that he has sufficient experience and expertise in dealing with conservation related issues org provides in its response several examples of president’s experience in this field org disagrees with the irs position that it acted for private benefit when it amended a conservation_easement deed at the request of the owner org disagrees with the irs position that it acted for private benefit of it its founder by allowing the founder to be compensated as a private consultant to many of its conservation_easement donors org disagrees with the irs position that it allowed inurement to president in form of payments and compensation org disagrees with the irs position that it made a political campaign contribution org disagrees with the irs conclusion that its exempt status should be revoked due to a failure to operate for an exempt_purpose hr department of the treasury - interna revenue service page -29- form 886-a rev -68 seen ete
